                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – FLINT


IN RE:
                                                                 Case No. 12-32264-dof
         CHRISTOPHER D. WYMAN,                                   Chapter 7 Proceeding
                                                                 Hon. Daniel S. Opperman
            Debtor.
______________________________________/

         ORDER REGARDING OPINION ON FIRST AND FINAL FEE APPLICATION
                 OF ATTORNEY FOR TRUSTEE, SAMUEL D. SWEET

         For the reasons set forth in an Opinion of even date,

         NOW, THEREFORE, IT IS HEREBY ORDERED that Samuel D. Sweet has standing to

request attorney fees and costs in this matter.

         IT IS FURTHER ORDERED that Mr. Tindall shall have until February 14, 2020 to file

additional objections to the Application for Compensation and Fees of Samuel D. Sweet.

Signed on January 28, 2020




                                                  1

  12-32264-dof       Doc 325     Filed 01/28/20       Entered 01/28/20 11:24:31      Page 1 of 1
